Oliver, Chief Judge:
This case comes before us as an application for review of the decision reported in United States v. D. Hauser, 28 Cust. Ct. 551, Reap. Dec. 8085, wherein the trial judge dismissed the appeal for reappraisement “for failure of the collector to name the proper defendant to the action.”
Because the jurisdictional question involved is a novel one, it is pertinent to a proper disposition of this matter to here set forth the facts as they appear of record.
The merchandise involved consists of brooms, exported from Cuba and entered at' the port of Tampa, Fla. The entry, which was made on May 16, 1945, showed “D. Hauser, 305 Morgan St., Tampa, Fla.” to be the importer of record “for the account of Circle F. Distributing Co.” At the time of entry, D. Hauser executed the “Declaration of Nominal Consignee or Agent,” appearing on the back of the entry, and wherein D. Hauser showed that he was not the owner of the merchandise and that these brooms were imported by the Circle F. *584Distributing Co. of Marble Arcade, Lakeland, Fla. (hereinafter referred to as “Circle F.”), who, he declared, was the actual owner for customs purposes.
On May 17, 1945, the day after entry of the present merchandise, said D. Hauser filed in the office of the collector of customs at Tampa, Fla., the “Declaration of Owner,” bearing the typewritten signature “Circle F. Distributing Co.,” followed by the handwritten signature “Viola L. Fuchs, Sole Owner” identified as the “Principal.”
The merchandise was invoiced, entered, and appraised at $5.25 per dozen, net, packed. The collector of customs appealed for reappraisement, which appeal, addressed to this court and signed by “A. J. Angle, Collector,” reads as follows:
I hereby appeal for a reappraisement by a Judge of the United States Customs Court from the appraisement by the United States Appraiser, in accordance with the provisions of section 501 of the Tariff Act of 1930, as amended by section 16 (b) of the Customs Administrative Act of 1938, of certain Brooms imported by D. Hauser in the S. S. Arrow, entered 16 May 1945, Entry No. 1152, Invoice No. Pro forma.
The notice to interested parties concerning an appeal for reappraisement was fixed by statute (section 501 of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938), reading, so far as pertinent, as follows:
* * * The decision of the appraiser shall be final and conclusive upon all parties unless a written appeal for a reappraisement is filed with or mailed to the United States Customs Court by the collector within sixty days after the date of the appraiser’s report, or filed by the consignee or his agent with the collector within thirty days after the date of personal delivery, or if mailed the date of mailing of written notice of appraisement to the consignee, his agent, or his attorney. * * * Reasonable notice shall be given to the importer and to the person designated to represent the Government in such proceedings of the time and place of the hearing, at which the parties and their attorneys shall have an opportunity to introduce evidence and to hear and cross-examine the witnesses of the other party and to inspect all samples and all papers admitted or offered as evidence. * * *
Wfiile the statute, section 501, as amended, supra, is silent concerning the designation of parties plaintiff and parties defendant, a rule of this court (rule 36, adopted May 29, 1936) made provision therefor in the following language:
36. DESIGNATIONS OF PARTIES TO CASES
In all actions or suits within the jurisdiction of the United States Customs Court, whether involving acts of the appraiser or acts or decisions of the collector or his refusal to act or decide, the party instituting the action shall, in the caption and pleadings, be designated as the “plaintiff” and the opposite party the “defendant,” except when applications for review are taken from the decision of a judge sitting in reappraisement to a division of three for review, the applicant for review in such case shall be styled the “appellant” and the opposite party the “appellee,” and in the case of petitions for remission of additional duties the *585applicant shall be styled the “petitioner” and the opposite party the “respondent.”
When the appeal for reappraisement now under consideration was received by this court, the case was titled, pursuant to said rule 36, under the style of “United States, plaintiff, v. D. Hauser, defendant,” and “Reasonable notice,” as required by the statute and specifically fixed under a rule of this court (rule 14, adopted May 29, 1936), was sent to the “plaintiff” and to the “defendant.”
The case first appeared on a New York calendar in November 1949. At that time, D. Hauser appeared before the trial judge and, after explaining that as a licensed customhouse broker he made the entry in question “for account of the owner and ultimate consignee, the Circle F. Distributing Company, Lakeland, Florida,” he concluded with the following statement:
I filed the owner’s declaration on May 17th, 1945 as per receipt to that effect by the Collector of Customs at Tampa, Florida. I therefore respectfully request that my name be withdrawn from this case in view of the foregoing statement, that’s all, your Honor. I also suggest that I be relieved of any responsibility or any liability, and that the owner of the goods be substituted for my name, that owner being the Circle F. Distributing Company as per their signed and sworn statement as represented by the declaration of ownership.
The trial judge issued no order for substitution of the party defendant to the proceeding, but, instead, directed the clerk of the court to “notify the Circle F. Distributing Company, Marble Arcade, Lakeland, Florida, that this matter will come up again at Tampa, Florida, at which port the case is being transferred and notice shall be sent to them to be present and appear in Court.”
Pursuant to that directive, timely notice was given to “Circle F.” to appear before the court in Tampa, Fla., and the court’s calendar docketed this case under the caption “United States, plaintiff, v. D. Hauser — Circle F. Distributing Company, defendant.” In response to the said notice and at a regular session of this court in Tampa, Fla., on March 23, 1950, “A Miss Fuchs appeared” on behalf of “Circle F.” “and she stated she didn’t know what to do and she had no lawyer, so the court thought that perhaps she should get some legal advice, and the case was continued. No testimony took place or was given at Tampa.” (See court reporter’s endorsement on letter from said “Miss Fuchs” to this court, under date of February 8, 1951.)'
At the next hearing in Tampa, Fla., on February 23, 1951, no one appeared on behalf of defendant, but the Government proceeded with its case and offered evidence to support the collector’s appeal for reappraisement, and then the matter was submitted for decision. Later, and on June 19, 1951, the submission was set aside sua sponte by the judge before whom the case was tried. It should be noted that the memorandum accompanying the order setting aside the sub*586mission is to tbe effect that “Circle F.” had received due notice, but D. Hauser was not notified “of the presence of this litigation on the Tampa docket of February 23, 1951.”
Thereafter, and on November 13, 1951, the case again appeared on the calendar at Tampa, Fla., under the caption “United States, plaintiff, v. D. Hauser — Circle F. Distributing Co., defendant.” At that time, there was no appearance either by D. Hauser or on behalf of “Circle F.” After Government counsel explained that “proper notice” had been given to the parties, the court ordered the case submitted.
The decision of the trial judge cited the case of Match Import Co., Inc. v. United States, 4 Cust. Ct. 694, Reap. Dec. 4762, which related to the motion of a surety company to intervene as a party plaintiff in certain reappraisement proceedings. The facts and circumstances shown therein render the cited case distinguishable from the present one.
The proposition now before us involves what the Supreme Court defined in holding that “The fundamental requisite of due process of law is the opportunity to be heard.” Grannis v. Ordean, 234 U. S. 385, 394. As stated in Mullane v. Central Hanover Trust Co. et al., 339 U. S. 306 (at p. 314), “This right to be heard has little reality or worth unless one is informed that the matter is pending and can choose for himself whether to appear or default, acquiesce or contest.” The subject is further discussed in the said Mullane v. Central Hanover Trust Co. et al. case, as follows (pp. 314, 315):
An elementary and fundamental requirement of due process in any proceeding which is to be accorded finality is notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections. Milliken v. Meyer, 311 U. S. 457; Grannis v. Ordean, 234 U. S. 385; Priest v. Las Vegas, 232 U. S. 604; Roller v. Holly, 176 U. S. 398. The notice must be of such nature as reasonably to convey the required information, Grannis v. Ordean, supra, and it must afford reasonable time for those interested to make their appearance, Roller v. Holly, supra, and cf. Goodrich v. Ferris, 214 U. S. 71. But if with due regard for the practicalities and peculiarities of the case these conditions are reasonably met, the constitutional requirements are satisfied. “The criterion is not the possibility of conceivable injury but the just and reasonable character of the requirements, having reference to the subject with which the statute deals.” American Land Co. v. Zeiss, 219 U. S. 47, 67; and see Blinn v. Nelson, 22 U. S. 1, 7.
Under the principles enunciated in the cited authorities, there is neither basis in fact nor warranty in law to support the action of the trial judge dismissing this appeal for reappraisement. The interested parties were apprised of the pendency of the action, and all received reasonable notice within the requirements of the statute and as provided by rules of court.
Under the facts and circumstances, as hereinabove outlined, we find and hold that the jurisdiction of this court was lawfully invoked *587by tbe appeal for reappraisement in controversy, and that it was properly before the single judge for determination of the value of the merchandise.
The judgment of the trial court is reversed, and the case is remanded for disposition on the merits.